Exhibit Amendment and Restatement of the Retirement Plan for Employees of AllianceBernstein l.p. (As of January, 1, 2008) TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II ELIGIBILITY FOR PARTICIPATION 21 ARTICLE III RETIREMENT ON OR AFTER NORMAL RETIREMENT DATE 23 ARTICLE IV VESTING 29 ARTICLE V EARLY RETIREMENT AND DISABILITY BENEFIT 31 ARTICLE VI OPTIONAL METHODS OF PAYMENT 32 ARTICLE VII DEATH BENEFIT 38 ARTICLE VIII DIRECT ROLLOVER DISTRIBUTIONS 40 ARTICLE IX EMPLOYER CONTRIBUTION AND FUNDING POLICY 42 ARTICLE X LIMITATIONS ON BENEFITS 43 ARTICLE XI TOP-HEAVY PLAN YEARS 48 ARTICLE XII NON-ALIENABILITY 53 ARTICLE XIII AMENDMENT OF THE PLAN 54 ARTICLE XIV TERMINATION OF THE PLAN 56 ARTICLE XV TRUST AND ADMINISTRATION 60 ARTICLE XVI CLAIM AND APPEAL PROCEDURE 65 ARTICLE XVII MISCELLANEOUS 71 ARTICLE XVIII ADMINISTRATION OF THE PLAN 73 APPENDIX A REQUIRED MINIMUM DISTRIBUTION RULES APPENDIX B COMMON OR COLLECTIVE TRUST FUNDS OR POOLED INVESTMENT FUNDS i Amended and Restated Retirement Plan for Employees of AllianceBernstein l.p. (as of January 1, 2008) WHEREAS, the Retirement Plan for Employees of AllianceBernstein L.P. (the “Plan”) (formerly known as the Retirement Plan for Employees of Alliance Capital Management L.P.) was originally established effective as of January 1, 1980 by the predecessor of Alliance Capital Management L.P.; and WHEREAS, the Plan was amended and restated from time to time to reflect changes in the predecessor’s business, certain other changes and changes in applicable law; and WHEREAS, the Plan was amended to comply with the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and other applicable legislation, and the provisions reflecting EGTRRA are intended as good faith compliance with the requirements of EGTRRA and are to be construed in accordance with EGTRRA and guidance issued thereunder; and WHEREAS, any Employee of the Company hired on or after October 2, 2000 is not eligible to participate in the Plan; and WHEREAS, the Plan was amended and restated, effective as of January 1, 2006, to incorporate all Plan amendments adopted since the Plan was last amended and restated and certain additional design changes, changes required to comply with applicable law and to reflect the name change of Alliance Capital Management L.P. to AllianceBernstein L.P.; and WHEREAS, with regard to all Employees, all benefit accruals under the Plan shall cease as of December 31, 2008 (the Freeze Date, as defined below); and WHEREAS, the Plan has been amended and is hereby amended and restated to reflect the foregoing freeze and to comply with the Pension Funding Equity Act of 2004, the Pension Protection Act of 2006, other applicable legislation, and certain additional design changes. NOW, THEREFORE, the Plan is hereby amended and restated, as of January 1, ARTICLE I DEFINITIONS The following words and phrases as used herein shall, when initially capitalized, have the following meanings unless a different meaning is required by the context: 1.01“ACCRUED BENEFIT” as of any specified date, means the Retirement Pension, commencing on his Normal Retirement Date, earned by a Participant as of such date, which shall be equal to the Retirement Pension, computed in accordance with Section 3.02, to which he would have been entitled had he continued as an Employee until his Normal Retirement Date, had been credited with one (1) Year of Service in each year of employment during such period and had the same Average Final Compensation, Final Average Compensation and Past Final Average Compensation, as applicable, at his date of Retirement as that which he would have had if his Average Final Compensation, Final Average Compensation and Past Final Average Compensation, as applicable, had been computed as of the date of computation of his Accrued Benefit, such amounts to be multiplied by a fraction, the numerator of which is his number of years of Credited Service as of the specified date, and the denominator of which is the number of such years which he would have completed as of his Normal Retirement Date.A Participant’s Accrued Benefit under the Plan shall be frozen as of the Freeze Date. 1.02“ACTUARIAL EQUIVALENT” means, except as provided below, a benefit of equivalent value that is actuarially calculated based on an annual investment rate of 6% compounded annually and mortality determined in accordance with the UP-1984 mortality table with ages set back one year. Notwithstanding the foregoing, for purposes of determining actuarial equivalent with respect to any distribution under the Plan after December 31, 1995: (a)whether or not the consent of the Participant (and if applicable, the Participant’s Spouse) is necessary prior to distribution of the Participant’s benefit, (b) the single sum value of the Participant’s benefit, and (c) the value of a benefit under Option 4 or Option 5 provided for in Section 6.01, a benefit of equivalent value shall be the greater of that determined in accordance with the assumptions set forth above, and that determined by applying the Applicable Interest Rate available in September for the prior month of the Plan Year immediately preceding the Plan Year with respect to which the benefit is being determined and the Applicable Mortality Table; provided, however, in no event shall the single sum value of the Participant’s benefit distributed during the 1996 calendar year be less than would result by applying the Applicable Interest Rate for January 1996 and the Applicable Mortality Table. 1 1.03“ADMINISTRATIVE COMMITTEE” means the administrative committee appointedby the Board pursuant to Section 18.01. 1.04“AFFILIATE” means any corporation or unincorporated business (i) controlled by, or under common control with, the Company within the meaning of Sections 414(b) and (c) of the Code, provided, however, that for all purposes of the Plan, “Affiliate” status shall be determined by application of Section 415(h) of the Code, or (ii) which is a member of an “affiliated service group”, as defined in Section 414(m)(2) of the Code, of which the Company is a member. 1.05“ANNUITY PURCHASE RATE” means, effective as of July 1, 1994, (a) the interest rate which would be used by the Pension Benefit Guaranty Corporation as of the first day of the Plan Year of the date of the distribution involved for the purpose of determining the present value of a single sum distribution in connection with the termination of the Plan if the present value of the applicable vested Accrued Benefit (using such rate) does not exceed $25,000, or (b) one hundred twenty percent(120%) of the rate used by the Pension Benefit Guaranty Corporation for that purpose if the present value of the vested Accrued Benefit, as determined in accordance with clause (a) exceeds $25,000, provided that in no event shall the present value of a Participant’s vested Accrued
